CUNNINGHAM, J.,
Dissenting.—Section 26, chapter 93, Laws of 1912, repeals all laws in conflict with the provisions of that chapter. Paragraphs 2608, 2610 and 2611, Revised Statutes of Arizona of 1901, fix the compensation of county treasurers upon a basis of assessed valuation of property. The laws of the territory of Arizona were continued in force ns laws of the state of Arizona “until they expire by their ■own limitations or are altered or repealed by law.” Section 2, art. 22, Constitution of the state. Paragraph 2611, Revised Statutes of Arizona of 1901, is given force in the majority opinion as fixing the compensation of the treasurer of Yuma county for the month of September, 1913. If chapter 93, Laws of 1912, is not effective as a repeal, then section 2 of article 22, Constitution, must be construed as limited by section 17 of article 4, Constitution, as to repeal of laws fixing the compensation of county officers as well as increasing or diminishing their compensation during their term of office. To hold that a statute which is not the means of fixing an officer ’s compensation at any time prior to its repeal is continued in force during a term of office for the sole purpose of allowing the condition to arise by which the salary may be fixed with reference to such statute is in effect giving an officer a vested right in a law fixing his compensation conditionally.
I cannot approve such doctrine as within the Constitution *545or legislative intent. An officer is entitled to such salary only as is affixed to the office he holds. He has no rights in a statute providing certain conditions, such as an increase in the assessed valuation of property by which his salary automatically becomes increased, the condition arising. In this case paragraph 2611, Revised Statutes of Arizona of 1901, was repealed May 31, 1912. Plaintiff made no claim that the assessed valuation of property in Yuma county reached $9,000,000 and over prior to August, 1913, more than a year after the repeal had become effective. I am clearly of opinion that paragraph 2611, Revised Statutes of Arizona of 1901, cannot be the basis for fixing his compensation after its repeal á year previous to the time when it is invoked for that purpose by the reason of an increase in the assessed valuation of property. Plaintiff’s compensation must either remain as fixed by paragraph 2610, Revised Statutes of Arizona of 1901, which fixes his compensation at the commencement of his term of office, or be fixed by the provisions of chapter 93, Laws of 1912. If fixed by paragraph 2610, Revised Statutes of Arizona of 1901, notwithstanding the repeal, it is because of section 17 of article 4, Constitution; if fixed by the provisions of chapter 93, this is because section 2 of article 22, Constitution, is to be construed with, and as an exception to, section 17 of article 4, Constitution. This is the proper rule of construction applicable to the matter (Cooley’s Constitutional Limitations, 17th ed., pp. 91, 92), and gives every word and clause of both sections of the Constitution a meaning, and preserves the validity of chapter 93, .Laws of 1912. Any other construction placed upon the Constitution makes chapter 93, Laws of 1912, invalid and inoperative as to all county officers whose salaries were fixed by the laws in force under the territorial government during their terms of office, and wholly neutralizes the general state law upon the subject of county and precinct officers’ salaries contemplated by section 4 of article 12, Constitution, during the current term of office. Therefore, I dissent.